Exhibit 10.6

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) is entered into by John F. DePodesta
(“Executive”) and Primus Telecommunications Group, Incorporated, including its
subsidiary Primus Telecommunications, Inc., both Delaware corporations
(together, the “Company”), in order to resolve all matters between Executive and
the Company relating to Executive’s employment.

WHEREAS, Executive is a co-founder of the Company and is currently employed by
the Company as Executive Vice President, Chief Legal Officer, and Chief
Development Officer, and also serves as a member of the Board of Directors of
the Company and as Secretary;

WHEREAS, Executive is not party to an employment agreement with the Company but
is party to a Release and Separation Agreement with the Company dated as of
March 10, 2009 (the “Prior Agreement”);

WHEREAS, the Prior Agreement shall terminate upon the execution of this
Agreement; and

WHEREAS, Executive and the Company desire to memorialize an understanding with
respect to certain matters between them, including without limitation any issues
that would arise out of termination of Executive’s employment with the Company.

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, intending to be legally bound, the
parties hereto hereby agree as follows:

 

1. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

  (a) “Cause” shall mean engaging by Executive in intentional fraud or
intentional breach of the Company’s ethics guidelines, as may be established by
the Company from time to time.

 

  (b) “Change of Control” means (i) a sale of more than 50% of the outstanding
capital stock of the Company in a single or related series of transactions,
(ii) the merger or consolidation of the Company with or into any other
corporation or entity, other than a wholly-owned subsidiary of the Company,
where the Company is not the surviving entity, or (iii) a sale of all or
substantially all of the assets of the Company to an unrelated entity.



--------------------------------------------------------------------------------

  (c) “Constructive Termination” shall mean termination of employment following:
(i) without Executive’s express written consent, a material reduction of
Executive’s status, position, duties or responsibilities relative to Executive’s
duties or responsibilities in effect immediately prior to such reduction;
(ii) without Executive’s express written consent, a reduction by the Company of
Executive’s base salary or material welfare benefits (other than a reduction in
welfare benefits that similarly applies to all employees or other individuals
that are covered under the applicable welfare benefit plan) or potential to
achieve total compensation (including, without limitation, a decrease in
Executive’s total eligible bonus opportunity as a percentage of salary;
provided, however, that the targets, thresholds, achievements or other criteria
that must be satisfied or met as a condition to earning and/or receiving any
such bonus may be changed or altered from time to time, or otherwise set, by the
Board of Directors of the Company in its sole discretion) as in effect
immediately prior to such reduction; (iii) without Executive’s express written
consent, the Relocation of Executive to a facility or a location which increases
Executive’s one-way commute from Executive’s residence at the time of, and
following, Relocation by more than fifty (50) miles; or (iv) the failure of the
Company to obtain the assumption of this Agreement by any successor in interest
to the Company through sale of capital stock, merger, or otherwise, or if a sale
of all or substantially all of the assets of the Company is made to an unrelated
entity. Notwithstanding the foregoing, a Constructive Termination shall not be
deemed to have occurred for purposes of this Agreement unless (x) within a
period not to exceed ninety (90) days following the initial existence of any
condition or event set forth in clauses (i) through (iv) of this section 1(c),
Executive provides written notice to the Company of the existence of such
condition or event, which written notice shall set forth in reasonable detail
why Executive believes such condition or event has occurred, and (y) upon
receipt by the Company of such notice by Executive, the Company is given thirty
(30) days to remedy such condition or event and fails to so remedy such
condition or event within such thirty-day period.

 

  (d) “Termination Date” shall mean:

(i) if Executive’s employment is terminated by the Company for Cause, the date
of Executive’s receipt from the Company of written notice of termination for
Cause, or any later date specified therein, as the case may be;

(ii) if Executive’s employment is terminated as a result of (A) Executive’s
voluntary resignation, the fourteenth (14 th) day following the Company’s
receipt from Executive of written notice of an event of a voluntary termination,
or (B) a Constructive

 

2



--------------------------------------------------------------------------------

Termination, the expiration of the thirty-day period set forth in clause (y) of
the last sentence of section 1(c) above if the applicable condition or event is
not remedied within such thirty-day period;

(iii) if Executive’s employment is terminated by the Company other than for
Cause or Disability, the date on which the Company notifies Executive of such
termination or any other later date so specified;

(iv) if Executive’s employment is terminated by reason of death or Disability,
the date of death of Executive or the thirtieth (30th) day after Executive
receives written notice from the Company of its intention to terminate
Executive’s employment due to a Disability; provided, however, within the thirty
(30) day period after such receipt, Executive shall not have performed his
essential duties.

 

  (e) “Disability” shall mean Executive’s inability to perform the essential
duties, responsibilities and functions incident to his employment with the
Company as a result of any mental or physical disability or incapacity for a
period of five (5) consecutive months. Executive shall cooperate in all respects
with the Company if a question arises as to whether he has become disabled
(including, without limitation, submitting to an examination by a medical doctor
or other health care specialists selected by the Company and reasonably
acceptable to Executive and authorizing such medical doctor or such other health
care specialist to discuss Executive’s condition with the Company).

 

  (f) “Relocation” shall mean Executive’s relocation of his principal place of
business from McLean, Virginia or the immediately surrounding area.

 

2. Separation Arrangements.

 

  (a) Executive shall be entitled to payment through the Termination Date of his
base salary in effect prior to the Termination Date. Any accrued vacation amount
shall also be paid on the Termination Date. Executive agrees to submit to the
Company any and all expenses, which are business-related and reimbursable to
Executive by the Company, within thirty (30) days after the Termination Date.

 

3



--------------------------------------------------------------------------------

  (b) Upon any Constructive Termination or termination by the Company without
Cause (other than upon death or Disability) in addition to the payments in
section 2(a) above, the Executive shall, subject to the provisions of section
2(f) and compliance with section 3(a), be entitled to the following:

(i) The Company shall, on the Release Effective Date (as defined below), make a
lump sum payment to Executive, of an amount equal to (A) the sum of (x) the
greater of Executive’s base salary in effect as of December 31, 2008, or his
base salary as of the Termination Date, plus (y) the greater of the target
annual bonus (calculated as though such targets had been achieved) in effect for
2008 or for the year preceding the year of the Termination Date, multiplied by
(B) the sum of (x) one (1) plus (y) a fraction, the numerator of which is the
product of two (2) times Executive’s years of service with the Company as of the
Termination Date, and the denominator of which is fifty-two (52), provided that
the sum set forth in this clause (B) shall in no event exceed two (2). For
purposes of such computation, it is agreed that Executive commenced service with
the Company in February 1994 and has continued in service with the Company since
that time. Executive shall not have the right to make contributions to the
Company’s 401(k) savings plan from the base salary payments made under this
section 2(b)(i).

(ii) To the extent permitted by law and the terms of the applicable welfare
benefit plan, and subject to the occurrence of the Release Effective Date,
Executive shall continue to participate in the Company’s welfare benefit plans,
including but not limited to medical benefits, dental benefits, life insurance,
and short-term and long-term disability plans, in which he is enrolled or
eligible for twenty-four (24) months following the Termination Date, as if he
were still employed by the Company; provided, however, that if the terms of the
applicable welfare benefit plan or plans do not permit such continued
participation by Executive, the Company shall, at its option, (A) provide
Executive with welfare benefits that are substantially equivalent (on an
after-tax basis) to those provided to Executive under the Company’s welfare
benefit plans as of the Termination Date, which benefits shall be provided at
the Company’s expense (less the amount of any applicable premiums that would
have been paid by Executive under the Company’s applicable welfare benefit plan
had Executive continued participation thereunder), or (B) reimburse Executive
(on an after-tax basis) for the cost of welfare benefits that are substantially
equivalent to those provided to Executive under the Company’s welfare benefit
plans as of the Termination Date (provided that Executive shall not be
reimbursed for the amount of any applicable premiums that would have been paid
by Executive under the Company’s applicable welfare benefit plans had Executive
continued participation thereunder). At the expiration of such twenty-four
(24) month period, Executive shall be entitled to COBRA coverage.

 

  (c) If, within twenty-four (24) months after a Change of Control, Executive’s
employment is terminated due to a Constructive Termination or is terminated by
the Company without Cause (other than upon death or Disability), all outstanding
stock options, and other equity grants (including, without limitation,
restricted stock, restricted stock units, and warrants) granted to Executive
shall become 100% vested as of the Termination Date and shall be exercisable and
otherwise payable in accordance with their terms. Notwithstanding anything
herein or in an applicable restricted stock unit award agreement to the
contrary, with respect to any restricted stock units held by Executive, a
Constructive Termination shall only be deemed to have occurred if such
termination constitutes an “involuntary separation from service” for purposes of
Section 409A of the Code.

 

4



--------------------------------------------------------------------------------

  (d) All payments to Executive shall be less all amounts required or authorized
to be withheld by applicable federal, state, or local law.

 

  (e) Notwithstanding anything herein to the contrary, in the event that
Executive is determined to be a specified employee in accordance with
Section 409A of the Code for purposes of any severance payment under this
Agreement, such severance payments shall be made or begin, as applicable, on the
first payroll date which is more than six (6) months following the date of
separation from service, to the extent required to avoid the adverse tax
consequences to Executive under Section 409A of the Code. Notwithstanding
anything contained herein to the contrary, to the extent required to avoid the
adverse tax consequences under Section 409A of the Code, Executive shall not be
considered to have terminated employment with the Company for purposes of this
Agreement and no payments shall be due to him under this Agreement which are
payable upon his termination of employment until he would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. To the extent required to avoid an accelerated or
additional tax under Section 409A of the Code, amounts reimbursable to Executive
under this Agreement shall be paid to Executive on or before the last day of the
year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in-kind benefits provided to Executive)
during any one year may not affect amounts reimbursable or provided in any
subsequent year. In addition, any right to reimbursement or in-kind benefit
granted hereunder shall not be subject to liquidation or exchange for another
benefit.

 

  (f) Executive agrees that the Executive shall be entitled to the severance pay
and benefits as set forth in this Agreement only if Executive does not
materially breach the provisions of this Agreement at any time during the period
for which such payments or benefits are to be made or provided. The Company’s
obligation to make such payments and provide such benefits will terminate upon
the occurrence of any such material breach during the severance period.

 

3. Release of Claims.

 

  (a) Executive’s right to receive the severance payment and benefits described
in sections 2(b)(i) and 2(b)(ii) hereof, and the obligation of the Company to
pay and provide such severance payment and benefits, is subject to (x) the
execution and delivery by Executive of a written release (“Release”) containing
the language set forth below in this section 3(a) within a period of sixty
(60) days following the Termination Date, and (y) the expiration of seven
(7) days after Executive’s executing such Release and such Release becoming
effective (such date, the “Release Effective Date”):

 

5



--------------------------------------------------------------------------------

“Executive, for himself and his heirs, executors and administrators,
voluntarily, knowingly and willingly agrees to release the Company, together
with its direct and indirect parents, subsidiaries, affiliates, predecessors and
successors and assigns, past and present directors, managers, officers,
employees, agents, clients, accountants, attorneys, and servants (collectively,
the “Company Releasees”) from any and all claims, charges, complaints, promises,
agreements, controversies, liens, demands, causes of action, obligations,
damages, expenses (including attorneys’ fees and costs) and liabilities of any
nature whatsoever (“Claims”), known or unknown, suspected or unsuspected, which
Executive, or his heirs, executors or administrators ever had, now have, or may
hereafter claim to have against any of the Company Releasees arising out of or
relating to: (i) any matter, cause or thing whatsoever arising from the
beginning of time to the date of this Release, (ii) Executive’s employment
relationship with the Company or any of the Company Releasees or the separations
thereof including, but not limited to, any such rights or claims arising under
any statute or regulation including the Age Discrimination in Employment Act of
1967, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Employee Retirement Income Security Act of 1974, or the Delaware Equal
Accommodations Law, each as amended, or any other federal, state or local law,
regulation, ordinance or common law, or (iii) any policy, agreement,
understanding or promise, written or oral, formal or informal, between Executive
on the one hand and the Company or any of the Company Releasees on the other
hand. Executive acknowledges that the amounts referred to in section 2 of the
Agreement are in lieu of and in full satisfaction of any amounts that might
otherwise be payable under any contract, agreement (oral or written), plan,
policy or practice, past or present, of the Company or any of the Company
Releasees; provided, however, that notwithstanding the foregoing, nothing
contained in this Release shall in any way diminish or impair any rights
Executive may have, from and after the date the Release is executed, under the
Agreement (collectively, the “Excluded Claims”).

 

  (b) The Release shall contain the following representations and
acknowledgments from Executive:

(i) Executive understands and agrees that, except for the Excluded Claims, he
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive’s behalf arising out of the Claims that are released under the
Release, including, without limitation, Claims for backpay, front pay,
liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.

(ii) Executive represents that he has no claims, complaints, charges or lawsuits
pending against the Company or any of the Company Releasees.

 

6



--------------------------------------------------------------------------------

(iii) Executive acknowledges and agrees that he has had a sufficient period of
time of up to 21 days within which to review the Release, including, without
limitation, with Executive’s attorney, and that Executive has done so to the
extent desired.

(iv) Executive understands and agrees that the severance and welfare benefits
continuation set forth in section 2 of the Agreement are the only consideration
for the Executive’s signing the Release and no promise or inducement has been
offered or made to induce the Executive to sign the Release, except as expressly
set forth therein.

(v) Executive understands and agrees that the Release shall not become effective
until the 8th day after the Executive signs it and the Executive may at any time
before the effective date revoke the Release by hand delivering or sending via
overnight mail a written notice of revocation to the Company: Primus
Telecommunications Group, Incorporated, 7901 Jones Branch Drive, Suite 900,
McLean, VA 22102, Attention: Chief Executive Officer and General Counsel.

 

4. Confidentiality. Executive agrees that Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of Executive’s assigned duties and for the
benefit of the Company, either during the period of Executive’s employment or at
any time thereafter, any nonpublic, proprietary or confidential information,
knowledge or data, including without limitation, designs, drawings, market share
or financial data, or information relating to supplier agreements; inventions,
trade secrets, or processes, relating or belonging to the Company, any of its
predecessors, parents, subsidiaries, affiliated companies or businesses, which
shall have been obtained by Executive during Executive’s employment by the
Company and/or its predecessors, parents, subsidiaries or affiliates. If
Executive is required to disclose any such information by applicable law,
regulation or legal process, the Executive may make such disclosure without
breaching his obligations under this section 4; provided that Executive provides
the Company with prior notice of the contemplated disclosure and reasonably
cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information. The restrictions set forth in
this section 4 shall not apply to information that (i) was known to the public
prior to its disclosure to Executive; or (ii) becomes known to the public
subsequent to disclosure to Executive through no wrongful act of Executive or
any representative of Executive. Notwithstanding clauses (i) and (ii) of the
preceding sentence, Executive’s obligation to maintain such disclosed
information in confidence shall not terminate where only portions of the
information are in the public domain.

 

5.

Non-solicitation. During Executive’s employment with the Company and for the two
(2) year period following the Termination Date, Executive agrees that Executive
will not, directly or indirectly, individually or on behalf of any other person,
firm, corporation or other entity, knowingly solicit, aid or induce: (i) any
employee of the Company or any of its parents, subsidiaries or affiliates (as
defined by the Company) to leave such

 

7



--------------------------------------------------------------------------------

 

employment in order to accept employment with or render services to or with any
other person, firm, corporation or other entity unaffiliated with the Company or
knowingly take any action to materially assist or aid any other person, firm,
corporation or other entity in identifying or hiring any such employee; or
(ii) any customer of the Company or any of its predecessors, parents,
subsidiaries or affiliates with whom Executive had contact during Executive’s
employment, to purchase goods or services then sold by the Company or any of its
parents, subsidiaries or affiliates from another person, firm, corporation or
other entity or assist or aid any other persons or entity in identifying or
soliciting any such customer.

 

6. Non-competition. Executive acknowledges that during the course of Executive’s
employment with the Company and/or its predecessors, parents, subsidiaries or
affiliates, Executive has had access to and knowledge of confidential and
proprietary information belonging to the Company and/or its predecessors,
parents, subsidiaries or affiliates, and that Executive’s services are of a
unique nature and are irreplaceable, and that Executive’s performance of such
services to a competing business will result in irreparable harm to the Company
and/or its parents, subsidiaries or affiliates. Accordingly, during Executive’s
employment and for the one (1) year period following the Termination Date,
Executive agrees that Executive will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in any business of the telecommunications industry as any business
in which the Company or any of its parents, subsidiaries or affiliates is
engaged on the Termination Date or in which they have proposed, on or prior to
such date, to be engaged in on or after such date, and in which Executive has
been involved to any extent (other than de minimis) at any time during the one
(1) year period ending with the Termination Date, in any locale of any country
in which the Company or any of its parents, subsidiaries or affiliates conducts
business. This section 6 shall not prevent Executive from owning not more than
one percent of the total shares of all classes of stock outstanding of any
publicly held entity engaged in such business, nor will it restrict Executive
from rendering services to charitable organizations, as such term is defined in
section 501(c) of the Internal Revenue Code.

 

7. Continued Cooperation. Executive acknowledges that the Company may need to
consult with Executive from time to time on a reasonable basis after the
Termination Date on matters relating to the business of the Company or that
Executive had worked on prior to the Termination Date. Executive agrees to
continue to cooperate with the Company and to provide any such information or
consultation as is reasonably requested and compensated by the Company.

 

8.

Reasonableness. Executive acknowledges that the restrictions contained in
sections 4, 5, 6, and 7 are reasonable and necessary to protect the legitimate
interests of the Company, its parent, subsidiaries and its affiliates, that the
Company would not have executed this Agreement in the absence of such
restrictions, and that any violation of any provision of

 

8



--------------------------------------------------------------------------------

 

this paragraph will result in irreparable injury to the Company. By executing
this Agreement, Executive represents that Executive’s experience and
capabilities are such that the restrictions contained in sections 4, 5, 6, and 7
will not prevent Executive from obtaining employment or otherwise earning a
living at the same general level of economic benefit as is currently the case.
Executive further represents and acknowledges that (i) Executive has been
advised by the Company to consult with legal counsel of Executive’s choosing in
respect of this Agreement, and (ii) that Executive has had full opportunity,
prior to executing this Agreement, to review thoroughly this Agreement with
counsel. In the event the provisions of sections 4, 5, 6 and/or 7 shall ever be
deemed to exceed the time, scope or geographic limitations permitted by
applicable laws, then such provisions shall be reformed to the maximum time,
scope or geographic limitations, as the case may be, permitted by applicable
laws.

 

9.

Term. This Agreement shall commence on July 1, 2009 (the “Effective Date”) and
shall end on the third (3rd) anniversary of the Effective Date (the “Agreement
Term”); provided, however, that on the second (2nd) anniversary of the Effective
Date and each anniversary thereafter (the “Extension Date”), the Agreement Term
shall be automatically extended for successive one-year periods (the “Extended
Agreement Term”), unless no later than ninety (90) days prior to the applicable
Extension Date, the Company or Executive provides written notice of intent not
to so extend the Agreement Term. To the extent Executive continues employment
with the Company following the expiration of the Agreement Term (or the Extended
Agreement Term), the Company’s severance policy then in effect for executives
shall apply to Executive.

 

10. No Admission of Wrongdoing. This Agreement is not an admission that the
Company has any liability to Executive, or of any wrongdoing by the Company. The
Company denies any liability of any kind to Executive.

 

11. Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes any and all prior agreements, and understandings, both written and
oral, between the parties hereto with respect to the subject matter hereof
except as otherwise provided herein.

 

12. Choice of Law. The parties agree that Delaware law shall govern in the
interpretation of this Agreement, and that in the event of any suit or any other
action arising out of or relating to this Agreement, the court shall apply the
internal laws of the State of Delaware, without giving effect to the principles
of conflicts of law.

 

13. Modification Only By Written Agreement. This Agreement may not be changed in
any way except in a written agreement signed by both Executive and an authorized
representative of the Company.

 

9



--------------------------------------------------------------------------------

14. Knowing and Voluntary. Executive has carefully read and fully understands
all of the provisions of this Agreement; knows and understands the rights
Executive is giving up by signing this Agreement; and has entered into this
Agreement knowingly and voluntarily. Executive further represents and warrants
that, except as set forth herein, no promises or inducements for this Agreement
have been made, and Executive is entering into this Agreement without reliance
upon any statement or representation by any of the Company Releasees or any
other person, concerning any fact material hereto.

 

15. Severability. It is the desire and intent of Executive and the Company that
the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. In the event that any one or more of the provisions
of this Agreement, except for the provisions of section 2, shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remainder of this Agreement shall not in any way be affected or impaired
thereby.

 

16. Binding Agreement. Executive and the Company represent that this Agreement
shall be a binding and valid obligation of each party. This Agreement shall be
binding on and inure to the benefit of the Company and its successors and
assigns and to Executive and his heirs.

 

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. In addition, a scanned or faxed signature page shall be
deemed equivalent to an original signature page.

 

18. Prior Agreement. On the Effective Date, the Prior Agreement is, and shall be
deemed to be, terminated and of no further force and effect.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year set forth below.

 

/s/ John F. DePodesta

     July 1, 2009 John F. DePodesta      Date

/s/ K. Paul Singh

     July 1, 2009 K. Paul Singh,      Date For Primus Telecommunications, Inc.
    

/s/ K. Paul Singh

     July 1, 2009 K. Paul Singh,      Date For Primus Telecommunications Group,
Incorporated     

 

11